108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert McCRARY, Petitioner-Appellant,v.William DUNCAN, Warden, Respondent-Appellee.
No. 96-15097.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Robert McCrary, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo.  Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995).  We affirm.


3
McCrary contends his Sixth Amendment rights were violated when the state trial court denied his motion for substitute counsel.  We disagree.


4
When evaluating a trial court's denial of a motion for new counsel, a reviewing court should consider "the timeliness of the motion, the adequacy of the court's inquiry into the defendant's complaint, and whether the conflict between the defendant and his counsel was so great that it resulted in a total lack of communication preventing an adequate defense."  Hudson v. Rushen, 686 F.2d 826, 829 (9th Cir.1982).


5
After reviewing the record, we are satisfied that substitution of counsel was not required by the Constitution.  See id.   To the extent that McCrary argues that counsel was ineffective, we reject the claim on the ground that counsel's performance was not deficient.  See Strickland v. Washington, 466 U.S. 668, 687 (1984).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3